AVX CORPORATION

NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN

AS AMENDED FEBRUARY 4, 2003

(Adjusted for June 1, 2000 2-for-1 stock split)

1. Adoption and Purpose. The AVX Corporation (the "Company") hereby adopts the
AVX Corporation Non-Employee Directors' Stock Option Plan (the "Plan") to secure
for the Company and its stockholders the benefits of the incentive inherent in
increased common stock ownership by the members of the Board of Directors (the
"Board") of the Company who are not employees of the Company or any of its
subsidiaries (a "Non-Employee Director").

2. Administration. The Plan shall be administered by the Board. The Board shall
have all the powers vested in it by the terms of the Plan, such powers to
include authority (within the limitations described herein) to prescribe the
form of the agreement embodying awards of stock options made under the Plan (the
"Options") and the power to determine the restrictions, if any, on the ability
of participants to earn-out and to dispose of any stock issued in connection
with the exercise of any Options granted pursuant to the Plan. The Board shall,
subject to the provisions of the Plan, have the power to interpret the Plan and
to prescribe, amend and rescind rules and regulations for the administration of
the Plan as it may deem desirable. Any decisions of the Board in the
administration of the Plan, as described herein, shall be final and conclusive.
The Board may authorize any one or more of their number (each, a "Director") or
the Secretary or any other officer of the Company to execute and deliver
documents on behalf of the Board. The Board hereby authorizes the Secretary to
execute and deliver all documents to be delivered by the Board pursuant to the
Plan. No member of the Board shall be liable for anything done or omitted to be
done by such member or by any other member of the Board in connection with the
Plan, except for such member's own willful misconduct or as expressly provided
by statute.

3. Shares Subject to Plan. The stock which may be issued and sold under the Plan
will be the Common Stock (par value $0.01 per share) of the Company. The total
amount of stock for which Options may be granted under the Plan shall not exceed
650,000 shares of Common Stock, subject to adjustment as provided in Paragraph 6
below. The stock to be issued may be either authorized and unissued shares or
shares held by the Company in its treasury. Shares that by reason of the
expiration of an option or otherwise are no longer subject to purchase pursuant
to an Option granted under the Plan may be reoffered under the Plan.

4. Participants. Each Non-Employee Director shall be eligible to receive an
Option in accordance with Paragraph 5 below.

5. Terms and Conditions of Options. Each Option granted under the Plan shall be
evidenced by an agreement in such form as the Board shall prescribe from time to
time in accordance with the Plan, and shall comply with the following terms and
conditions:

 a. The Option exercise price shall be the Fair Market Value of the Common Stock
    shares subject to such Option on the date the Option is granted, which,
    except as provided in paragraph (b) of this Section, shall be the average of
    the high and the low sales prices of a share of Common Stock on the date of
    grant (or, if not a trading day, on the last preceding trading day) as
    reported on the New York Stock Exchange Composite Transactions Tape or, if
    not listed on the New York Stock Exchange, the principal stock exchange or
    the NASDAQ National Market on which the Common Stock is then listed or
    traded; provided, however, that if the Common Stock is not so listed or
    traded then the Fair Market Value shall be determined in good faith by the
    Board.
 b. Each Non-Employee Director serving on the date of the initial public
    offering of the Common Stock in 1995 and each other Non-Employee Director
    subsequently elected for the first time shall automatically receive an
    Option for 15,000 shares of Common Stock (each, an "Initial Option");
    provided, however, that the Option price for the Non-Employee Director
    serving at the date of the initial public offering shall be the public
    offering price.
 c. Each Non-Employee Director serving on the date of the Annual Meeting of
    Stockholders of the Company in 1998 shall automatically receive an Option
    for 15,000 shares of Common Stock (each, a "1998 Grant") as of the first day
    of the month following such annual meeting. Beginning in the year in which
    the third anniversary of the 1998 Grant occurs, and in every year in which a
    subsequent third anniversary occurs, as of the first day of the month
    following the Annual Meeting of Stockholders of the Company, each
    Non-Employee Director who is entitled to a 1998 Grant and who has been
    re-elected as a Non-Employee Director shall automatically receive an
    additional Option for 15,000 shares of Common Stock in the year in which the
    third anniversary of his or her Initial Option occurs and in every year in
    which a subsequent third anniversary of his or her Initial Option occurs
    provided that he/she has been re-elected as a Non-Employee Director in such
    year. Such Option shall be granted as of the first day of the month
    following the Annual Meeting of Stockholders of the Company in such year.
 d. Each Non-Employee Director may also be granted Options from time to time
    upon prior approval by the full Board.
 e. The Option shall not be transferable by the optionee otherwise than by will
    or the laws of descent and distribution and shall be exercisable during the
    lifetime of the optionee only by the optionee.
 f. No Option or any part of an Option shall be exercisable:

 i.  after the expiration of ten years from the date the Option was granted,
 ii. unless written notice of the exercise is delivered to the Company
     specifying the number of shares to be purchased and payment in full is made
     for the shares of Common Stock being acquired thereunder at the time of
     exercise; such payment shall be made

 a. in cash or by check,
 b. by tendering to the Company Common Stock shares owned by the person
    exercising the Option and having a Fair Market Value equal to the cash
    exercise price applicable to such Option, it being understood that the Board
    shall determine acceptable methods for tendering Common Stock shares and may
    impose such conditions on the use of Common Stock shares to exercise Options
    as it deems appropriate, or
 c. by a combination of cash or check and Common Stock shares as aforesaid; and

 iii. unless the person exercising the Option has been, at all times during the
      period beginning with the date of grant of the Option and ending on the
      date of such exercise, a Director of the Company, except that if such
      person shall cease to be such a Director by reason of Retirement (as
      defined below), Incapacity (as defined below) or death while holding an
      Option that has not expired and has not been fully exercised, such person,
      or in the case of death, the executors, administrators, or distributees,
      as the case may be, may at any time after the date such person ceased to
      be such a Director (but in no event after the Option has expired under the
      provisions of subparagraph 5(f)(i) above) exercise the Option (to the
      extent exercisable by the Director on the date he ceased to be a Director)
      with respect to any shares of Common Stock as to which such person has not
      exercised the Option on the date the person ceased to be such a Director.

If any person who has ceased to be a Director for any reason other than death,
shall die holding an Option that has not expired and has not been fully
exercised, such person's executors, administrators, or distributees, as the case
may be, may exercise the Option (to the extent exercisable by the decedent on
his date of death) provided that in no event may the Option be exercised after
it has expired pursuant to subparagraph 5(f)(i).

In the event any Option is exercised by the executors, administrators, legatees,
or distributees of the estate of a deceased optionee, the Company shall be under
no obligation to issue stock thereunder unless and until the Company is
satisfied that the person or persons exercising the Option are the duly
appointed legal representatives of the deceased optionee's estate or the proper
legatees or distributees thereof.

 g. One-third of the total number of shares of Common Stock covered by all
    Options shall become exercisable beginning with the first anniversary date
    of the grant of the Option; thereafter an additional one-third of the total
    number of shares of Common Stock covered by the Option shall become
    exercisable on each subsequent anniversary date of the grant of the Option
    until on the third anniversary date of the grant of the Option the total
    number of shares of Common Stock covered by the Option shall become
    exercisable. The preceding sentence shall apply to Options granted prior to
    1998; provided, however that it shall not effect the vesting of any such
    Option prior to the anniversary date of the grant of such Option occurring
    in 1998. In the event the Non-Employee Director ceases to be a Director by
    reason of Retirement, Incapacity or death, the total number of shares of
    Common Stock covered by the Option shall thereupon become exercisable. Such
    exercisable options must be exercised prior to the earlier of (i) one year
    after the date of such Retirement, Incapacity or death and (ii) the date of
    their original expiration.
 h. Options granted to a person shall automatically be forfeited by such person
    if such person shall cease to be a Director for reasons other than
    Retirement, Incapacity or death.
 i. As used in this Paragraph 5, the term "Retirement" means the termination of
    a Director's service on the Board, including resignation from the Board upon
    reaching retirement age or otherwise resigning or not standing for
    reelection with the approval of the Board, but shall not include any
    termination of service resulting from an act of (i) fraud or intentional
    misrepresentation or (ii) embezzlement, misappropriation or conversion of
    assets or opportunities of the Company or any direct or indirect
    majority-owned subsidiary of the Company, by such Director. The
    determination of whether termination results from any such act shall be made
    by the Board, whose determination shall be conclusive.
 j. As used in this paragraph 5, the term "Incapacity" means any material
    physical, mental or other disability rendering the Director incapable of
    substantially performing his or her services hereunder that is not cured
    within 180 days of the first occurrence of such incapacity. In the event of
    any dispute between the Company and the Director as to whether he or she is
    incapacitated as defined herein, the determination of whether the Director
    is so incapacitated shall be made by an independent physician selected by
    the Board and the decision of such physician shall be binding upon the
    Company and the Director.

6. Adjustment in the Event of Certain Changes in Stock. a. If there is any
change in the number of outstanding shares of Common Stock by reason of any
stock dividend, stock split, recapitalization, combination, exchange of shares,
merger, consolidation, liquidation, split-up, spin-off or other similar change
in capitalization, any distribution to common shareholders, including a rights
offering, other than cash dividends, or any like change, then the number of
shares of Common Stock available for options, the number of such shares covered
by outstanding options, and the price per share of such options shall be
proportionately adjusted by the Board to reflect such change or distribution;
provided, however, that any fractional shares resulting from such adjustment
shall be eliminated.

 b. In the event of change in the Common Stock of the Company as presently
    constituted, the shares resulting from any such change shall be deemed to be
    the Common Stock within the meaning of the Plan.
 c. In the event of a reorganization, recapitalization, merger, consolidation,
    acquisition of property or stock, extraordinary dividend or distribution
    (other than as covered by Section 6(a) hereof), separation or liquidation of
    the Company, or any other event similarly affecting the Company, the Board
    shall have the right, but not the obligation, notwithstanding anything to
    the contrary in this Plan, to provide that outstanding options granted under
    this Plan shall (i) be canceled in respect of a cash payment or the payment
    of securities or property, or any combination thereof, with a per share
    value determined by the Board in good faith to be equal to the value
    received by the stockholders of the Company in such event in the respect of
    each share of Common Stock, with appropriate deductions of exercise prices,
    or (ii) be adjusted to represent options to receive cash, securities,
    property, or any combination thereof, with a per share value determined by
    the Board in good faith to be equal to the value received by the
    stockholders of the Company in such event in respect of each share of Common
    Stock, at such exercise prices as the Board in its discretion may determine
    is appropriate.
 d. To the extent that the foregoing adjustments relate to stock or securities
    of the Company, such adjustments shall be made by the Board, whose
    determination in that respect shall be final, binding and conclusive.

7. Nonexclusive Plan. Neither the adoption of the Plan by the Board nor the
submission of the Plan to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of stock options otherwise than under the Plan, and
such arrangements may be either generally applicable or applicable only in
specific cases.

8. Section 16 Persons. Transactions under the Plan are intended to comply with
all applicable conditions of Rule 16b-3 or its successors under Section 16 of
the Securities Exchange Act of 1934 (the "Exchange Act"). To the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee.

9. Nonassignability. Options may not be transferred other than by will or by the
laws of descent and distribution. During a Director's lifetime, options granted
to a Director may be exercised only by the Director or by his or her guardian or
legal representative.

10. Amendment or Discontinuance. The Plan may be amended or discontinued by the
Board without the approval of the stockholders of the Company, except that (a)
stockholder approval shall be required for any amendment that would (i) increase
(except as provided in Section 6 hereof) the maximum number of shares of Common
Stock for which Options may be granted under the Plan, (ii) change the class of
persons eligible to participate in the Plan or (iii) adopt any other amendments
to the Plan that are considered material for purposes of Rule 16b-3(b) under the
Exchange Act and (b) to the extent required by Rule 16b-3 under Section 16 of
the Securities Exchange Act of 1934 in effect from time to time, Plan provisions
relating to the amount, price and timing of Options shall not be amended more
than once every six months, except to comply with changes in the Internal
Revenue Code of 1986 or the rules thereunder in effect from time to time. No
termination, modification or amendment of the Plan may, without the consent of
the Director to whom any Option shall theretofore have been granted, adversely
affect the rights of such Director (or his or her transferee) under such Option.

11. Effect of Plan. Neither the adoption of the Plan nor any action of the Board
shall be deemed to give any Non-Employee Director any right to be granted an
option to purchase Common Stock or any other rights except as may be evidenced
by a stock option agreement, or any amendment thereto, duly authorized by the
Board and executed on behalf of the Company, and then only to the extent and on
the terms and conditions expressly set forth therein.

12. Term. Unless sooner terminated by action of the Board, this Plan will
terminate on August 1, 2005. The Board may not grant Options under the Plan
after that date, but Options granted before that date will continue to be
effective in accordance with their terms.

13. Effectiveness; Approval of Stockholders. The Plan shall take effect upon its
adoption by the Board, but its effectiveness and the exercise of any options
shall be subject to the approval of the holders of a majority of the voting
shares of the Company, which approval must occur within twelve months after the
date on which the Plan is adopted by the Board.

14. Withholding Taxes. If the Board shall so require, as a condition of
exercise, each Non-Employee Director shall agree that (a) no later than the date
of exercise of any Option, such Non-Employee Director will pay to the Company or
make arrangements satisfactory to the Board regarding payment of any Federal,
state or local taxes of any kind required by law to be withheld upon the
exercise of such option (any such tax, a "Withholding Tax"); and (b) the Company
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind otherwise due to such Non-Employee Director, any such
Withholding Tax.